UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6068


EVERETTE LEWIS JOHNSON,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director, DOC,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:14-cv-00026-RBS-TEM)


Submitted:   May 21, 2015                  Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Everette Lewis Johnson, Appellant Pro Se.   Rosemary Virginia
Bourne, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Everette Lewis Johnson seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                             The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.              See 28 U.S.C. § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).

     When    the    district   court    denies    relief      on    the   merits,    a

prisoner     satisfies      this     standard        by     demonstrating         that

reasonable     jurists      would    find     that    the     district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on    procedural       grounds,      the     prisoner        must

demonstrate    both    that    the     dispositive        procedural      ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Johnson has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                         We

dispense     with    oral    argument    because      the     facts       and    legal



                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3